 





CKR LAW, LLP

Mark A. Vega (SBN 162621)

1800 Century Park East, 14th Floor

Los Angeles, CA 90067

P (424) 382-1832; F (424) 382-1833

mvega@ckrlaw.com

 

Attorneys for Plaintiff

RAI CAPITAL, LLC

 

FOX ROTHSCHILD, LLP

Conrad Wilton (SBN 313348)

10250 Constellation Blvd., Suite 900

Los Angeles, CA 90067-1506

P (310) 598-4150; F (310) 556-9828

cwilton@foxrothschild.com

 

Attorney for Defendant

PLAYERS NETWORK, INC.

 

SUPERIOR COURT OF THE STATE OF CALIFORNIA

 

FOR THE COUNTY OF LOS ANGELES

 

CENTRAL DISTRICT

 

RAI CAPITAL, LLC,

 

Plaintiff,

 

v.

 

PLAYERS NETWORK, INC.

 

Defendant.

Case No: BC699454

 

Assigned for All Purposes to:

Hon. Susan Bryant-Deason

 

REVISED STIPULATION FOR

SETTLEMENT OF CLAIMS

 

Date: June 1, 2018

Time: 8:30 am

Dept: 52

 

Complaint Filed: March 27, 2018

Trial Date: None Set

 

Plaintiff RAI Capital, LLC (“Plaintiff”) and defendant Players Network, Inc.
(“Defendant”), hereby stipulate to the facts, terms, and conditions contained in
the [Proposed] Order for Approval of Revised Stipulation for Settlement of
Claims (“Order”) submitted herewith and incorporated herein by this reference,
and further stipulate and agree as follows:

 

 1 

REVISED STIPULATION FOR SETTLEMENT OF CLAIMS

 

1.       Plaintiff and Defendant request that this Court enter an order
substantially in the form of the concurrently filed proposed Order.

 

2.       Plaintiff owns bona fide claims (“Claims”) against Defendant in the
aggregate amount of $398,217.30, plus interest, allowable costs and attorneys’
fees (collectively “Claim Amount”). Defendant has not paid the amount due on the
Claims. Plaintiff filed the above-captioned collection action, which the parties
now seek to settle by this Stipulation and the proposed Order.

 

3.        Defendant is a public company, trades shares on the OTC Markets and
desires to settle the Claims in exchange for the issuance to Plaintiff of
unrestricted and freely tradable exempted shares of Defendant’s common stock
(“Common Stock”). Plaintiff desires to accept such shares in accordance with the
terms of this Stipulation, subject to court approval following a hearing as
envisioned by Section 25017(f)(3) of the California Corporations Code, and
Section 3(a)(10) of the federal Securities Act of 1933, as amended (“Securities
Act”).

 

4.       Plaintiff has agreed to the proposed settlement terms and conditions,
and believes that they are sufficiently fair such that Plaintiff is willing to
enter into this Stipulation. Defendant’s board of directors has considered the
proposed transaction and has resolved that its terms and conditions are fair to,
and in the best interests of, Defendant and its stockholders. Accordingly, both
parties request Court approval of the settlement provided for herein as fair,
just and reasonable. The parties submit this Stipulation to the Court on ex
parte application, and request that the Court enter an Order approving this
Stipulation following the hearing hereon.

 

5.       It is the intent and effect of this Stipulation that the Order, when
signed, shall end, finally and forever any claim to payment or compensation that
Plaintiff has against Defendant for the Claims. Subject to entry of and
compliance with the Order, each party hereby releases and forever discharges the
other party and its officers, directors, shareholders, members, managers,
representatives, advisors, agents and attorneys, from any and all claims,
liabilities, obligations and causes of action, known and unknown, arising out of
or related to the Claims. Each party waives all rights conferred by California
Civil Code Section 1542 and any similar law. Section 1542 provides as follows:
“§1542 General Release—Claim Extinguished. A general release does not extend to
Claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.”

 

 2 

REVISED STIPULATION FOR SETTLEMENT OF CLAIMS

 

6.       In full and final settlement of the Claims, Defendant will issue and
deliver to Plaintiff the sum of 13,298,837 shares of Common Stock (“Initial
Issuance”) and reserve for the benefit of Plaintiff 39,896,511 shares of Common
Stock, subject to the subsequent adjustments, issuances, returns, and ownership
limitations set forth in this Stipulation. No later than the trading day after
entry of the Order or any request by Plaintiff, time being of the essence,
Defendant shall take and cause to be taken all action necessary to complete the
transactions contemplated hereby, including, but not limited to: (a) deliver to
Defendant’s transfer agent (i) a copy of the Order, (ii) an irrevocable and
unconditional instruction, in form and substance acceptable to Plaintiff and the
transfer agent, to reserve for and issue to Plaintiff all shares of Common Stock
required by the Order, and (iii) opinions of Defendant’s counsel, in form and
substance acceptable to Plaintiff and the transfer agent, that all shares of
Common Stock to be issued pursuant to the Order (A) are legally issued, fully
paid and non-assessable, (B) when issued in accordance with the Order will be
unrestricted, freely tradable and exempted from the registration requirements
under the Securities Act, and (C) may be issued without restrictive legend and
immediately resold by Plaintiff without restriction; (b) issue the Initial
Issuance, as a certificate bearing no restrictive legend, and immediately
facilitate conversion into Direct Registration System (DRS) shares to
Plaintiff’s balance account with The Depository Trust Company (DTC) or through
the Fast Automated Securities Transfer (FAST) program of the Deposit/Withdrawal
Agent Commission (DWAC) system, without any restriction on transfer or resale;
and (c) execute and deliver all further instruments and documents as may be
reasonably requested by Plaintiff. The issuance of a certificate alone shall not
constitute completion of the Initial Issuance. The trading day after the Initial
Issuance is complete and all shares have been received into Plaintiff’s account
in electronic form and fully cleared for trading shall be referred to as the
“Issuance Date.”

 

 3 

REVISED STIPULATION FOR SETTLEMENT OF CLAIMS

 

7.       Each of the following dates shall be referred to as a “Calculation
Date”: Issuance Date; June 15, 2018; July 6, 2018; July 27, 2018; August 17,
2018; September 7, 2018 and September 28, 2018. The final number of shares of
Common Stock to which Plaintiff will be entitled under the Order (“Final
Amount”) will be sum of (a) one-seventh of the Claim Amount (b) divided by (i)
80% of the arithmetic average of the individual volume weighted average prices
(“VWAP”) of any five trading days selected by Plaintiff during the ten trading
days preceding each applicable Calculation Date (all as reported by the OTC
Markets).

 

8.       After the Issuance Date, and until the date that is 12 trading days
following the last Calculation Date, Plaintiff may sell no more than an
aggregate of $75,000 (net of trading commissions and expenses) of Defendant’s
common stock every 12 trading days except that on any given day where
Defendant’s common stock trades over $150,000, Plaintiff may trade up to an
additional fifteen percent (15%) (net of trading commissions and expenses) of
that day’s trading volume. Additionally, if at any time prior to the last
Calculation Date the aggregate number of shares issued to Plaintiff are less
than any reasonably possible Final Amount then Plaintiff may request that
Defendant reserve and/or issue additional shares of Common Stock (each, an
“Additional Issuance”) within one trading day, time being of the essence, and
Defendant’s transfer agents, attorneys, officers and directors, including
without limitation Mark Bradley and Geoffrey Lawrence, shall immediately take
all actions necessary to do so. For each day after Plaintiff requests issuance
that shares are not, for any reason, received into Plaintiff’s account in
electronic form and fully cleared for trading, Plaintiff may trade up to an
additional fifteen percent (15%) (net of trading commissions and expenses) of
that day’s trading volume notwithstanding anything herein to the contrary
(“Waiting Trades”) and Defendant shall additionally be responsible for payment
of a penalty of $1,000.00 per day, payable to Plaintiff, until such delinquency
is cured.

 

9.       Under no circumstances shall Defendant issue to Plaintiff at any one
time a number of shares which, when aggregated with all shares of Common Stock
then beneficially owned or controlled by Plaintiff or its affiliates, at such
time exceed 4.99% of the total number of shares of Common Stock outstanding
after such issuance.

 

 4 

REVISED STIPULATION FOR SETTLEMENT OF CLAIMS

 

10.       Plaintiff will use it best efforts to ensure that it does not dispose
of shares of Common Stock issued to it hereunder in excess of the Final Amount.
Following the last Calculation Date, (a) if the sum of the Initial Issuance and
any Additional Issuances is less than the Final Amount, Defendant shall issue
additional shares of Common Stock to Plaintiff as soon as possible, up to the
Final Amount, and (b) if the sum of the Initial Issuance and any Additional
Issuance exceeds the Final Amount, Plaintiff shall promptly return such excess
number of shares of Common Stock to Defendant or its transfer agent for
cancellation, (“Final Adjustment”). Notwithstanding the foregoing, Waiting
Trades shall not be counted in any Final Adjustment calculation.

 

11.       Defendant represents, warrants and covenants as follows: (a) there are
currently 601,054,153 shares of Common Stock of Defendant issued and
outstanding, and approximately 229,809,977 authorized, unissued and unreserved
shares available for reservation and issuance to Plaintiff; (b) the shares of
Common Stock to be issued pursuant to the Order are (i) duly authorized, and
will be validly and legally issued, fully paid and non-assessable, free and
clear of all liens, encumbrances and preemptive and similar rights, (ii)
unrestricted, freely tradable and exempted from registration under the
Securities Act, (iii) issuable without any restrictive legend, and (iv) may be
immediately resold by Plaintiff without restriction; (c) Defendant has reserved
and will continue to reserve all shares of Common Stock that could be issued to
Plaintiff pursuant to the terms of the Order, and if at any time it appears
reasonably possible that there may be insufficient authorized or reserved shares
to fully comply with the Order, Defendant shall take all action required to
immediately reserve four times the number of shares that could be issued
pursuant to the terms of the Order based on the lowest closing price prior to
the last Calculation Date, including without limitation increasing its
authorized shares so as to ensure its ability to timely comply with the Order,
and Defendant will not reserve, issue or transfer any shares of Common Stock to
any other person unless and until sufficient shares have been irrevocably
reserved for Plaintiff; (d) Defendant has all necessary power and authority to
execute, deliver and perform all of its obligations under this Stipulation and
the Order, the execution, delivery and performance of which have been duly
authorized by all requisite action on the part of Defendant, including without
limitation approval by its board of directors; (e) this Stipulation has been
duly executed and delivered by Defendant, and is fully enforceable against
Defendant in accordance with its terms, and except as disclosed in writing by
Defendant to Plaintiff prior to execution, the Stipulation and Order will not
(i) conflict with, violate, or cause a breach or default under any agreement to
which Defendant is a party, or (ii) require any waiver, consent, or other action
of Defendant or any other person; (f) Defendant waives, without limitation, any
agreement related to the Claims requiring payments to be applied in a certain
time, order, manner, or fashion, or providing for jurisdiction or venue in any
court other than this Court; (g) neither Plaintiff nor any of the creditors from
whom Plaintiff acquired the Claims, nor any of their affiliates, (i) is or was
an officer, director, 10% shareholder, control person, or affiliate of Defendant
within the last 90 days, or (ii) has or will, directly or indirectly, receive or
provide any consideration in exchange for selling or satisfying the Claims,
other than pursuant to this Stipulation; (h) Defendant understands that the
issuance of shares as required by the Order may have a dilutive effect, which
may be substantial; (i) neither Defendant nor any of Defendant’s affiliates or
agents has or will provide Plaintiff with any material non-public information
regarding Defendant or its securities; (j) Plaintiff has no obligation of
confidentiality, and may sell any of its shares of Defendant’s common stock
issued pursuant to the Order at any time, including without limitation until the
last Calculation Date; and (k) with respect to this Stipulation and the
transactions contemplated hereby (i) Plaintiff is acting solely in an arm’s
length capacity, (ii) Plaintiff does not make or has not made any
representations or warranties other than those specifically set forth herein,
(iii) Defendant’s obligations under the Order are unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of any claim Defendant may have against Plaintiff, (iv) Plaintiff has
not and is not acting as a legal, financial, accounting or tax advisor to
Defendant, or agent or fiduciary of Defendant, or in any similar capacity, and
(v) any statement made by Plaintiff or any of Plaintiff’s representatives,
agents or attorneys is not advice or a recommendation to Defendant.

 

 5 

REVISED STIPULATION FOR SETTLEMENT OF CLAIMS

 

12.       For so long as Plaintiff or any of its affiliates holds any shares of
Common Stock, neither Plaintiff nor any of its affiliates shall: (a) vote any
shares of Common Stock owned or controlled by it, exercise any dissenter’s
rights, execute or solicit any proxies or seek to advise or influence any person
with respect to any voting securities of Defendant; or (b) engage or participate
in any actions, plans or proposals that relate to or would result in (i)
Plaintiff or any of its affiliates acquiring additional securities of Defendant,
alone or together with any other person, which would result in Plaintiff and its
affiliates collectively beneficially owning or controlling, or being deemed to
beneficially own or control, more than 4.99% of the total outstanding Common
Stock or other voting securities of Defendant at any one time, (ii) an
extraordinary corporate transaction, such as a merger, reorganization or
liquidation, involving Defendant or any of its subsidiaries, (iii) a sale or
transfer of a material amount of assets of Defendant or any of its subsidiaries,
(iv) any change in the present board of directors or management of Defendant,
including any plans or proposals to change the number or term of directors or to
fill any existing vacancies on the board, (v) any material change in the present
capitalization or dividend policy of Defendant, (vi) any other material change
in Defendant’s business or corporate structure, (vii) changes in Defendant’s
charter, bylaws or instruments corresponding thereto or other actions which may
impede the acquisition of control of Defendant by any person, (viii) causing a
class of securities of Defendant to be delisted from a national securities
exchange or to cease to be authorized to be quoted in an inter-dealer quotation
system of a registered national securities association, (ix) causing a class of
equity securities of Defendant to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Securities Exchange Act of
1934, as amended, or (x) taking any action, intention, plan or arrangement
similar to any of those enumerated above. The provisions of this paragraph may
not be modified or waived without further order of the Court.

 

13.       Until 90 days following the Issuance Date, Defendant shall not,
directly or indirectly, except pursuant to agreements in effect as of the
Issuance Date specified in writing by Defendant to Plaintiff prior to execution
of the Stipulation (a) effect any split, reverse split or combination of its
Common Stock, (b) issue any securities pursuant to a Form S-8 registration
statement, (c) sell or issue, any free trading Common Stock, (i) at an original
issue discount, or (ii) subject or pursuant to any agreement, term or provision,
including without limitation any fee, discount, conversion, exchange, exercise
or other price, that is based upon, may vary, or is subject to being changed or
reset due to any aspect of the market for the Common Stock, including without
limitation trading price.

 

14.       Until at least 180 days after the last Calculation Date, (a) neither
Plaintiff nor any of its affiliates shall (i) hold any short position in the
Common Stock, or (ii) engage in or effect, directly or indirectly, any short
sale of the Common Stock; and (b) Defendant shall not, directly or indirectly,
enter into, effect, alter or amend any exchange or transaction under, pursuant
to or in reliance upon any part of Section 3(a) of the Securities Act.

 

15.       Defendant shall indemnify, defend and hold Plaintiff and its
affiliates harmless with respect to all claims, actions and proceedings arising
out or related to this Stipulation or the Order, including without limitation,
any claim or action brought derivatively or by any one or more shareholders or
creditors of Defendant.

 

16.       The parties to this Stipulation represent that each of them has been
advised as to the terms and legal effect of this Stipulation and the Order
provided for herein, and that the settlement and compromise stated herein is
final and conclusive forthwith, subject to the conditions stated herein, and
each attorney represents that his or her client has freely consented to and
authorized this Stipulation after having been so advised.

 

17.       This Stipulation constitutes Defendant’s answer to the Complaint in
this Action. Each party hereto waives a statement of decision, all rights to
appeal, and all defenses to the Order and its enforcement, including without
limitation any based on jurisdiction, standing, or splitting causes of action.
There shall be no third party beneficiaries with respect to this Stipulation or
the Order. The prevailing party in any proceeding required to enforce this
Stipulation, the Order, or any judgment or order issued thereon, shall be
awarded reasonable attorney fees, costs and expenses arising out of or relating
thereto. Except as expressly set forth herein, each party shall bear its own
attorneys’ fees, costs and expenses. This Stipulation may be executed in
counterparts and transmitted by facsimile, in portable document format (pdf), or
other electronic format, each of which shall constitute an original and all of
which together shall be deemed a single instrument.

///

///

///

 

 6 

REVISED STIPULATION FOR SETTLEMENT OF CLAIMS

 

18.       Upon entry of the Order approving this Stipulation, the Action shall
be dismissed in its entirety, with the Court retaining jurisdiction to enforce
the terms of the Stipulation and Order by ex parte application, judgment, motion
or other proceeding under Section 664.6 of the California Code of Civil
Procedure.

 

IT IS SO STIPULATED:

 

DATED: May 31, 2018 RAI CAPITAL, LLC         By: /s/ Sarfraz Hajee     Sarfraz
Hajee, Member       DATED: May 31, 2018 CKR LAW, LLP         By: /s/ Mark A.
Vega     Mark A. Vega     Attorneys for Plaintiff       DATED: May 31, 2018
PLAYERS NETWORK, INC.         By: /s/ Mark Bradley     Mark Bradley, Chief
Executive Officer       DATED: May 31, 2018 FOX ROTHSCHILD, LLP         By: /s/
Conrad Wilton     Conrad Wilton     Attorneys for Defendant       DATED: May 31,
2018   /s/ Mark Bradley     Mark Bradley, individually as to     Paragraph 8
only       DATED: May 31, 2018   /s/ Geoffrey Lawrence     Geoffrey Lawrence,
individually as to     Paragraph 8 only

 

 7 



 

 

